IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-30226
                          Summary Calendar



                           RICHARD HOLMES,

                                Plaintiff-Appellant-Cross-Appellee,

                               versus

                       RICHARD STALDER, ET AL,

                                                              Defendants,

   JOHN STEPHENSON, Individually & in his official capacity as
              Lieutenant Wade Correctional Center,

                                Defendant-Appellee-Cross-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 96-CV-2528
                        --------------------
                            April 27, 2001

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Richard Holmes appeals from a judgment following a jury trial

in this 42 U.S.C. § 1983 civil rights action.          Holmes argues that

in the light of the jury’s finding that John Stephenson used

excessive force, the award of nominal damages in the amount of one

dollar   was   unreasonable.   “[T]o    support   an    Eighth   Amendment

excessive force claim a prisoner must have suffered from the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
excessive force a more than de minimis physical injury, but there

is   no   categorical    requirement       that   the    physical   injury     be

significant, serious, or more than minor.”              Gomez v. Chandler, 163

F.3d 921, 924 (5th Cir. 1999).

      A review of the evidence in the light most favorable to the

jury’s verdict indicates that the jury obviously chose to discredit

Holmes’ testimony regarding his injuries and elected to credit the

testimony of the attending nurse to the effect that no muscle

spasms or signs of bruising, swelling, or scarring were present.

The medical records also reflected that Holmes did not seek further

medical treatment for the injuries he allegedly sustained as a

result of    the   use   of   force,   and   when   he    did   return   to   the

infirmary, it was 35 days after the incident and it was concerning

a problem with his eye.       This court will not        disturbed the jury’s

credibility determination. Hiller v. Mfrs. Prod. Research Group of

North Am., Inc., 59 F.3d 1514, 1522 (5th Cir. 1995).

      To the extent that Holmes avers that the award of nominal

damages is inconsistent with the jury’s finding that excessive

force was used, a plaintiff is entitled to an award of nominal

damages for the violation of his civil rights, even when no injury

was shown, and such a verdict is not inconsistent and does not

entitle the plaintiff to an award of actual damages.             See Archie v.

Christian, 812 F.2d 250, 252 (5th Cir. 1987).

      Stephenson, in his cross-appeal, avers that the district court

erred in denying his renewed Fed. R. Civ. P. 50 motion for judgment

as a matter of law.      Stephenson’s motion for judgment as a matter


                                       2
of law was untimely because it was filed eleven days after the

entry of judgment.          See Fed. R. Civ. P. 50(b)(a motion for judgment

as a matter of law must be filed no later than 10 days after the

entry of judgment). Accordingly, Stephenson filed “an unauthorized

motion   which    the       district   court   was    without   jurisdiction     to

entertain. Thus, he has appealed from the denial of a meaningless,

unauthorized motion.”           United States v. Early, 27 F.3d 140, 142

(5th Cir. 1994). “Although the district court denied the motion on

the   merits,    it     should    have   denied      the   motion   for   lack   of

jurisdiction.”        Id.    This court affirms on the alternative basis.

Id.

      AFFIRMED.




                                          3